                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

William Brown Junior Gregory,        )
                                     ) C/A No. 1:18-1834-MBS
                    Plaintiff,       )
                                     )
        vs.                          )
                                     )       ORDER
Andrew Saul, Commissioner            )
of Social Security,                  )
                                     )
                    Defendant.       )
____________________________________ )

        Plaintiff William Brown Junior Gregory filed the within action on July5, 2018, seeking judicial

review of a final decision of Defendant Commissioner of Social Security Administration denying

Plaintiff’s claims for supplemental security income. By order filed August 5, 2019, the decision of the

Commissioner was reversed under sentence four of 42 U.S.C. § 405(g) and remanded for further

proceedings.

        This matter now is before the court on Plaintiff’s motion for attorney’s fees, which motion was

filed on October 31, 2019. Plaintiff seeks attorney’s fees under the Equal Access to Justice Act (EAJA),

28 U.S.C. § 2412, in the amount of $4,561.31 in fees and $16.00 in expenses. On November 14, 2019,

the Commissioner filed a response informing the court that he does not oppose Plaintiff’s motion.

Accordingly, Plaintiff’s motion for fees under § 2412 (ECF No. 29) is granted in the amount of

$4,577.31 ($4,561.31 + $16.00), to be paid in accordance with the procedures set forth in the

Commissioner’s response (ECF No. 30).

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

November 25, 2019
